Citation Nr: 0807279	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-31 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for cervical spine injury residuals with disc 
disease.

2.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar and thoracic spine injury residuals.

3.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.

4.  Entitlement to a rating in excess of 10 percent for a 
right ankle disability.

5.  Entitlement to a rating in excess of 10 percent for a 
right wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 2000 until October 
2001.  Her DD Form 214 indicates 3 years, 2 months and 23 
days of prior active service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little 
Rock, Arkansas.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
cervical spine disability has been productive of complaints 
of pain; objectively, the evidence reveals severe limitation 
of motion with no associated neurologic manifestations.  

2.  Prior to September 26, 2003, the veteran's 
lumbar/thoracic spine disability was productive of complaints 
of pain; objectively, the evidence revealed no more than 
moderate limitation of motion with no associated neurologic 
manifestations.  

3.  From September 26, 2003, the veteran's lumbar/thoracic 
spine disability has been productive of complaints of pain; 
objectively, the evidence reveals limitation of motion but no 
associated neurologic manifestations.  

4.  Throughout the rating period on appeal, the veteran's 
right knee disability has been productive of complaints of 
pain; objectively, the evidence reveals some limitation of 
motion but no instability and no additional limitation of 
function due to factors such as pain and weakness.  

5.  Throughout the rating period on appeal, the veteran's 
right ankle disability has been productive of complaints of 
pain; objectively, the evidence reveals limitation of motion 
but with no additional limitation of function.  

6.  Throughout the rating period on appeal, the veteran's 
right wrist disability has been productive of complaints of 
pain; objectively, the evidence reveals some limitation of 
motion but no showing of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for cervical spine injury residuals have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 
4.71a, Diagnostic Codes (DCs) 5290, 5293 (as in effect prior 
to September 23, 2002); 38 C.F.R. § 4.71a, DC 5293 (as in 
effect from September 23, 2002, until September 26, 2003); 
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2007).

2.  Prior to September 26, 2003, the criteria for entitlement 
to an initial evaluation in excess of 20 percent for lumbar 
and thoracic spine injury residuals have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, DCs 
5292, 5293, 5295 (as in effect prior to September 23, 2002); 
38 C.F.R. § 4.71a, DC 5293 (as in effect from September 23, 
2002, until September 26, 2003).

3.  From September 26, 2003, the criteria for entitlement to 
an initial evaluation of 40 percent for lumbar and thoracic 
spine injury residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, DCs 5237, 5242, 
5243 (2007).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, DC 5260 
(2007).

5.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a right ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, DC 5271 
(2007).

6.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a right wrist disability have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, DC 5215 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to increased ratings for 
a cervical spine, lumbar/thoracic spine, right knee, right 
ankle, and right wrist disabilities.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  

In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

Moreover, in evaluating the extent of disability, the Board 
must consider additional functional impairment due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

The spine claims emanate from an initial rating 
determination.  In this regard, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

As is the case with the remaining claims, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).

I.  Cervical Spine

Throughout the rating period on appeal, the veteran's 
cervical spine disability has been evaluated as 30 percent 
disabling.  The schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting DC 5293, was effective September 23, 2002.  The 
next amendment affected general diseases of the spine and 
became effective September 26, 2003.  

The Board will first consider whether the rating criteria in 
effect prior to September 23, 2002, afford a basis for an 
increased evaluation.  Prior to September 23, 2002, the 
veteran's cervical spine disability was evaluated under the 
rating criteria for limitation of motion.  

Limitation of cervical motion is addressed under DC 5290.  
Under that code, a 30 percent evaluation is warranted where 
the evidence demonstrates severe limitation of motion.  It is 
noted that DC 5290 provides a maximum benefit of 30 percent.  
Accordingly, that code section cannot serve as a basis for an 
increased rating during the period in question.  

The Board has also considered whether any alternate 
diagnostic codes may serve as a basis for an increased rating 
prior to September 23, 2002.  In this regard, DC 5293, for 
intervertebral disc syndrome, provides that a 40 percent 
evaluation is warranted for severe recurring attacks, with 
intermittent relief.  

Overall, the objective findings during the period in question 
do not reflect neurologic symptoms consistent with severe 
intervertebral disc syndrome.  For example, an outpatient 
examination in August 2002 showed a negative straight leg 
raise.  Normal muscle tone was maintained throughout all four 
limbs.  Gait was normal, as was sensory examination.  

As severe recurring attacks have not been demonstrated, the 
veteran's disability picture does not most nearly approximate 
the next-higher 40 percent evaluation under the pre-amended 
version of DC 5293.  

No other diagnostic codes in effect prior to September 23, 
2002, are relevant to the claim at issue.  Indeed, as there 
is no evidence of vertebral fracture, DC 5285 is not for 
application.  Similarly, as the evidence fails to establish 
ankylosis, or demonstrate disability comparable therewith, 
DCs 5286 and 5287 do not apply.   There are no other relevant 
code sections for consideration. 

Effective September 23, 2002, the diagnostic criteria for 
intervertebral disc syndrome under DC 5293 underwent 
revision.  As revised, prior to September 26, 2003, DC 5293 
states that intervertebral disc syndrome is to be evaluated 
either based on the total duration of incapacitating episodes 
over the past 12 months, or by combining under 38 C.F.R. 
§ 4.25 the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under DC 5293, as in effect from September 23, 2002, and 
through September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.

Note (1) to the new version of DC 5293 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

Here, the veteran stated in a June 2006 letter that she had 
incapacitating episodes having a total duration of 2 to 3 
times per month, totaling 24 to 36 weeks in a 12-month time 
frame.  However, the evidence does not establish 
incapacitating episodes, as defined by Note 1 to DC 5293.  
Indeed, there is no showing of prescribed bedrest by a 
physician, the cardinal requirement under DC 5293.  As such, 
the revised version of DC 5293, as in effect from September 
23, 2002 through September 25, 2003, cannot serve as a basis 
for an increased rating on the basis of incapacitating 
episodes.

Under the amended version of DC 5293, as in effect from 
September 23, 2002, through September 25, 2003, the Board 
must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the service-
connected neck disability, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher combined disability rating. 

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's cervical spine disability.  
In this regard, it is noted that the claims file does not 
contain any medical evidence pertinent to the cervical spine 
during the period in question.  Again, the Board will 
consider the history of such disability in evaluating the 
claim.  See 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 
1 Vet. App. 589, 592. (1995).  
 
As noted above, one relevant orthopedic diagnostic code for 
consideration is DC 5290, concerning limitation of motion of 
the cervical spine.  The Board has reviewed the evidence of 
record and concludes that a 30 percent evaluation for severe 
limitation of cervical motion is warranted throughout the 
rating period in question.  

In this regard, VA examination in January 2003 showed 
cervical flexion to 40 degrees without pain, and to 50 
degrees with pain.  She had extension to 10 degrees without 
pain, and to 20 degrees with pain.  She had right lateral 
bending to 40 degrees and left lateral bending to 30 degrees.  

In determining that the above findings represent severe 
limitation of motion, the Board has appropriately consider 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  

Indeed, at the January 2003 VA examination the veteran 
complained of pain rated as 9-10 out of 10 in intensity at 
all times.  Moreover, she stated that her pain was 
exacerbated by prolonged sitting, walking, standing, bending, 
or weather changes.  She could only walk 50 feet unaided 
before having to stop and rest.  

In addition, subsequent VA clinical records dated in 
September 2003 show additional complaints and findings of 
cervical pain and limited motion.  Further, an undated lay 
statement described the veteran's pain and limitation of 
function.  

Given these pain complaints, and the objective findings of 
pain noted throughout the period in question, the Board 
resolves all doubt in her favor and finds that severe 
limitation of cervical motion has been demonstrated.  
Accordingly, a 30 percent evaluation for the orthopedic 
manifestations of her cervical spine disability is for 
application.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected cervical spine disability.  

In the present case, a November 2002 VA clinical record 
reveals symmetric bulk and tone of muscles, with no wasting.  
Sensory examination was intact.  VA examination in January 
2003 showed that the veteran's muscle strength in the 
bilateral upper extremities was within functional limits.  
Reflexes and sensation were both intact.  

While the November 2002 clinical record did reflect 4/5 motor 
power, the overall evidence, as detailed in pertinent part 
above, does not reveal neurologic symptoms warranting a 
compensable evaluation under any diagnostic code at 38 C.F.R. 
§ 4.124a.  Indeed, the veteran's disability picture is not 
shown to most nearly approximate not even mild neurologic 
deficit.  

Accordingly, no compensable evaluation applies for the 
neurologic manifestations of the veteran's cervical spine 
disability.  As a result, the single-rated 30 percent 
evaluation under DC 5290 remains in effect during the period 
in question, as there is no basis for a higher combined 
disability rating through assignment of separate ratings for 
orthopedic and neurologic manifestations.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, DCs 
5237, 5238, 5243 (2007).  Under the general rating formula 
for diseases and injuries of the spine, a 30 percent 
evaluation is warranted for forward flexion of the cervical 
spine 15 degrees or less, or favorable ankylosis of the 
entire cervical spine.  

A 40 percent evaluation is warranted where the evidence shows 
unfavorable ankylosis of the cervical spine.  38 C.F.R. 
§ 4.71a, DC 5237 for lumbosacral strain; DC 5238 for spinal 
stenosis; DC 5242, for degenerative arthritis of the spine; 
and DC 5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome (DC 
5243) under the general rating formula for diseases and 
injuries of the spine, outlined above, it may also be rated 
on incapacitating episodes, depending on whichever method 
results in the higher evaluation when all service-connected 
disabilities are combined under 38 C.F.R. § 4.25.  The rating 
criteria for intervertebral disc syndrome based on 
incapacitating episodes remain the same as those effective 
September 23, 2002, as outlined above.  

As discussed above, the preponderance of the competent 
clinical evidence of record is against an evaluation in 
excess of 30 percent for the disability at issue based on 
incapacitating episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 30 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for DCs 5237, 5238, 5242, and 5243.  Indeed, the competent 
evidence of record fails to reveal unfavorable ankylosis of 
the cervical spine.  In this regard, a VA examination report 
dated in July 2005 explicitly noted that there was no 
cervical ankylosis present here.  

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  Indeed, VA 
examination in July 2005 shows normal reflexes and normal 
sensory examination.  Lasegue's test was negative.  Overall, 
there is insufficient objective evidence of neurologic 
deficit to warrant assignment of a separate rating.  

In sum, throughout the entirety of the rating period on 
appeal, the evidence supports only a single 30 percent 
evaluation for the veteran's cervical spine disability.  
There is no basis for a higher rating, and at no point during 
the rating period on appeal is a separate neurologic 
evaluation justified.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  Lumbar/Thoracic Spine

Throughout the rating period on appeal, the veteran's 
lumbar/thoracic spine disability has been evaluated as 20 
percent disabling.  Again, the schedular criteria for 
evaluating disabilities of the spine have undergone revision 
twice during the pendency of this appeal.  The first 
amendment, affecting Diagnostic code 5293, was effective 
September 23, 2002.  The next amendment affected general 
diseases of the spine and became effective September 26, 
2003.  

The Board will first consider whether the rating criteria in 
effect prior to September 23, 2002, afford a basis for an 
increased evaluation.  Prior to September 23, 2002, the 
veteran's lumbar/thoracic spine disability was evaluated 
under the rating criteria for limitation of motion.  

Limitation of  thoracic (dorsal) motion is addressed under DC 
5291.  Limitation of lumbar motion is addressed under DC 
5292.  However, it is noted that the veteran's symptomatology 
of the mid-to-lower spine appears to overlap to the extent 
that assignment of separate evaluations under both of those 
codes would constitute impermissible pyramiding under 38 
C.F.R. § 4.14.  

As DC 5292 affords a higher maximum benefit, only this 
limitation of motion code will be considered here.  Indeed, 
the 10 percent maximum benefit afforded under DC 5291 could 
not serve as a basis for an increased rating in the present 
case.  

Under DC 5292, a 20 percent rating is warranted for moderate 
limitation of motion.  To achieve the next-higher 40 percent 
evaluation, the evidence must demonstrate severe limitation 
of motion.  Moreover, in evaluating the extent of disability, 
the Board must consider additional functional impairment due 
to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

Here, an August 2002 VA clinical record indicates pain with 
lumbar motion, but does not include specific range of motion 
findings.  In fact, no evidence prior to September 23, 2002, 
contains such findings.  Therefore, the Board will consider 
the range of motion results shown in a January 2003 VA 
examination, which are found to be representative of the 
veteran's disability picture during the period in question. 

Upon VA examination in January 2003, the veteran had lumbar 
forward flexion to 40 degrees without pain, and to 50 degrees 
with pain.  She could extend to 10 degrees without pain, and 
to 20 degrees with pain.  Right and left lateral bending was 
to 60 degrees.  

In considering the above findings, the Board notes that 
normal lumbar flexion is to 90 degrees, normal extension is 
to 30 degrees, and normal lateral flexion is to 30 degrees.  
See 38 C.F.R. § 4.71a, Plate V (2007).  Therefore, it is 
determined that the evidence of record demonstrates moderate 
limitation of lumbar motion during the period in question, 
warranting a 20 percent rating under DC 5292.  

In arriving at the above conclusion, the Board has accounted 
for additional functional limitation due to factors such as 
pain, weakness, fatigability, and incoordination.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  However, the evidence does not show 
additional limitation to such extent as to warrant a finding 
of severe limitation of motion.  

In this regard, an August 2002 VA record does reflect 
subjective complaints of low back pain rated as 10 out of 10 
in intensity.  The veteran remarked that she was dependent on 
her daughters for accomplishing household chores.  
Objectively, lumbar tenderness was shown.  

Nevertheless, at the January 2003 VA examination, there was 
no lumbar tenderness upon palpation.  In any event, while 
acknowledging the veteran's pain, there is simply no finding 
that such pain has caused functional limitation comparable to 
the next-higher 40 percent evaluation under DC 5292.

For the reasons discussed above, a 20 percent evaluation 
under DC 5292 is found to appropriately reflect the 
orthopedic manifestations of the veteran's lumbar/thoracic 
spine disability throughout the rating period prior to 
September 23, 2002.  

The Board has also considered whether any alternate 
diagnostic codes may serve as a basis for an increased rating 
prior to September 23, 2002.  In this regard, DC 5293, for 
intervertebral disc syndrome, provides that a 40 percent 
evaluation is warranted for severe recurring attacks, with 
intermittent relief.  

Overall, the objective findings during the period in question 
do not reflect neurologic symptoms consistent with severe 
intervertebral disc syndrome.  For example, an outpatient 
examination in August 2002 showed a negative straight leg 
raise.  Normal muscle tone was maintained throughout all four 
limbs.  Gait was normal, as was sensory examination.  

A November 2002 VA record again showed a normal sensory 
examination, though motor power was 4/5.  VA examination in 
January 2003 revealed 5/5 strength in the hips, knees and 
ankles.  That examination showed a slight decrease in 
sensation on the left, in a sporadic distribution, but this 
finding, standing alone, does not justify a 40 percent 
evaluation under DC 5293.  

As severe recurring attacks have not been demonstrated, the 
veteran's disability picture does not most nearly approximate 
the next-higher 40 percent evaluation under the pre-amended 
version of DC 5293.  

No other alternate DCs afford a basis for a higher rating 
during the period in question.  For example, while a June 
2002 VA outpatient treatment record showed spasms in the 
lower lumbosacral area, the evidence fails to reveal listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, such as to 
enable assignment of a 40 percent rating under DC 5295, for 
lumbosacral strain.  

Furthermore, as there is no evidence of vertebral fracture, 
DC 5285 is not for application.  Similarly, as the evidence 
fails to establish ankylosis, or demonstrate disability 
comparable therewith, DCs 5286 and 5287 are not applicable.   
There are no other relevant code sections for consideration. 

Effective September 23, 2002, the diagnostic criteria for 
intervertebral disc syndrome under DC 5293 underwent 
revision.  As revised, prior to September 26, 2003, DC 5293 
states that intervertebral disc syndrome is to be evaluated 
either based on the total duration of incapacitating episodes 
over the past 12 months, or by combining under 38 C.F.R. 
§ 4.25 the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under DC 5293, as in effect from September 23, 2002, and 
through September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.

Note (1) to the new version of DC 5293 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

Here, the veteran states in a June 2006 letter that she has 
incapacitating episodes having a total duration of 2 to 3 
times per month, totaling 24 to 36 weeks in a 12-month time 
frame.  However, the evidence does not establish 
incapacitating episodes, as defined by Note 1 to DC 5293.  
Indeed, there is no showing of prescribed bedrest by a 
physician.  As such, the revised version of DC 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
cannot serve as a basis for an increased rating on the basis 
of incapacitating episodes.

Under the revised version of DC 5293, as in effect from 
September 23, 2002 through September 25, 2003, the Board must 
also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the service-
connected back disability, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher combined disability rating. 

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's lumbar/thoracic spine 
disability.  As previously noted, VA examination in January 
2003 revealed lumbar forward flexion to 40 degrees without 
pain, and to 50 degrees with pain.  She had extension to 10 
degrees without pain, and to 20 degrees with pain.  Right and 
left lateral bending was to 60 degrees.  

Objectively, there was no lumbar tenderness, though the 
veteran raised complaints of significant low back pain on a 
daily basis.  Subsequent VA treatment reports dated in 
September 2003 continue to reflect complaints of chronic back 
pain, and an undated lay statement described the limitations 
on her daily life.  For example, she had difficulty standing 
in the shower and putting on clothes.  

Overall, while considering additional limitation of function 
due to factors such as pain and weakness, the Board finds 
that the objective evidence demonstrates moderate limitation 
of lumbar motion, warranting a 20 percent rating throughout 
the period in question.  Even accounting for the veteran's 
significant pain, the evidence does not show objective 
findings commensurate with severe limitation of motion such 
as to warrant an evaluation in excess of 20 percent.  

Moreover, no other code section affords a higher evaluation 
for the orthopedic manifestations of the veteran's 
lumbar/thoracic spine disability.  Indeed, the evidence fails 
to reveal listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, such as to enable assignment of a 40 percent rating 
under DC 5295, for lumbosacral strain.  

Furthermore, as there is no evidence of vertebral fracture, 
DC 5285 is not for application.  Similarly, as the evidence 
fails to establish ankylosis, or demonstrate disability 
comparable therewith, DCs 5286 and 5287 do not apply.  There 
are no other relevant code sections for consideration.  In 
sum, a 20 percent evaluation, but no higher, is warranted for 
the orthopedic manifestations of a lumbar/thoracic spine 
disability throughout the rating period in question.

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected lumbar/thoracic spine disability.  

As noted earlier, VA examination in January 2003 showed that 
the veteran's muscle strength in the bilateral upper 
extremities was within functional limits.  Reflexes and 
sensation were both intact.  No other evidence of record 
reveals neurologic findings pertinent to the disability at 
issue.  Therefore, assignment of a compensable evaluation for 
neurologic manifestations of a lumbar/thoracic spine 
disability is not for application here for any portion of the 
rating period in question.  

As a result, the single-rated 20 percent evaluation under DC 
5292 remains in effect during the period in question, as 
there is no basis for a higher combined disability rating 
through assignment of separate ratings for orthopedic and 
neurologic manifestations.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, DCs 
5237, 5238, 5243 (2007).  

Under the general rating formula for diseases and injuries of 
the spine, a 20 percent evaluation is warranted for  
lumbosacral strain or spinal stenosis warrant a 20 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, DC 5237 for lumbosacral 
strain; DC 5238 for spinal stenosis; and DC 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome (DC 
5243) under the general rating formula for diseases and 
injuries of the spine, outlined above, it may also be rated 
on incapacitating episodes, depending on whichever method 
results in the higher evaluation when all service-connected 
disabilities are combined under 38 C.F.R. § 4.25.  

The rating criteria for intervertebral disc syndrome based on 
incapacitating episodes remain the same as those effective 
September 23, 2002, as outlined above.  As discussed above, 
the preponderance of the competent clinical evidence of 
record is against an evaluation in excess of 20 percent for 
the disability at issue based on incapacitating episodes of 
intervertebral disc syndrome.  

The competent clinical evidence of record is found to warrant 
a 40 percent rating based on limitation of thoracolumbar 
flexion to 30 degrees or less.  Indeed, VA examination in 
July 2005 revealed thoracolumbar flexion to only 20 degrees.  
This finding, coupled with the complaints and objective 
evidence of pain, justifies a 40 percent evaluation for the 
period in question.  The next-higher 50 percent evaluation is 
not possible, as the evidence does not show unfavorable 
ankylosis of the entire thoracolumbar spine.  

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  Indeed, VA 
examination in July 2005 shows normal reflexes and normal 
sensory examination.  Lasegue's test was negative.  Overall, 
there is insufficient objective evidence of neurologic 
deficit to warrant assignment of a separate rating.  

In conclusion, prior to September 26, 2003, the evidence 
supports only a single 20 percent evaluation for the 
veteran's cervical spine disability.  From September 26, 
2003, a 40 percent evaluation is warranted.  The Board notes 
that in reaching these conclusions, the evidence is at least 
in equipoise, and the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

III.  Right Knee Disability

Throughout the rating period on appeal, the veteran's right 
disability has been evaluated as 10 percent disabling 
pursuant to DC 5260.  

DC 5260 concerns limitation of leg flexion.  A noncompensable 
evaluation is assigned where flexion is limited to 60 
degrees.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  Finally, 
a 30 percent rating applies where flexion is limited to 15 
degrees.

Also of relevance, DC 5261 pertains to limitation of leg 
extension.  Under that Code section, a noncompensable 
evaluation is assigned where extension is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent evaluation is for 
application where extension is limited to 15 degrees.  A 30 
percent rating applies where extension is limited to 20 
degrees.  A 40 percent rating is warranted where extension is 
limited to 30 degrees.  Finally, a 50 percent evaluation is 
warranted where extension is limited to 45 degrees.  

In the present case, VA examination in January 2003 revealed 
right knee flexion to 110 degrees, with pain.  The veteran 
had right knee extension to 0 degrees, without pain.   No 
other evidence of record contains range of motion findings 
for the right knee.

The range of motion findings detailed above do not support 
the next-higher 20 percent evaluation for either flexion or 
extension of the right knee.  However, the Board again notes 
that, in rating musculoskeletal disabilities, it is 
appropriate to consider additional limitation of function due 
to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

In the present case, the veteran complained of right knee 
pain in an August 2003 statement.  Objectively, there was 
pain with right knee flexion at the January 2003 VA 
examination.  However, no other objective findings of pain or 
weakness are noted.  Overall, the evidence does not indicate 
additional functional limitation such as to warrant an 
evaluation in excess of 20 percent under DCs 5260 or 5261.

The Board has also considered whether the veteran is entitled 
to a compensable rating under any alternate diagnostic code.  
However, as the evidence fails to establish ankylosis, DC 
5256 is not for application.  Similarly, as the evidence 
fails to demonstrate impairment of the tibia or fibula, a 
higher rating is not possible under DC 5262.  Finally, as 
there is no showing of genu recurvatum, DC 5263 is 
inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  

However, in the present case, the medical findings do not 
establish loss of either flexion or extension to a 
compensable degree.  Thus, assignment of separate evaluations 
for limitation of flexion and extension of the right leg is 
not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under DCs 5003 and 
5257.  See also VAOPGCPREC 9-98.  

In the present case, a separate evaluation under DC 5257 is 
not appropriate.  Although the veteran is service-connected 
for arthritis affecting the right knee, the claims file does 
not evidence of instability.  Indeed, Lachman's, McMurray's, 
and pivot tests were all normal upon VA examination in 
January 2003.  

Subsequent VA examination in July 2005 again showed a stable 
right knee.  At that time, the veteran did report several 
locking episodes per week.  However, in the absence of any 
objective findings of instability, there is no basis for 
assignment of a separate rating under DC 5257.  

In conclusion, the evidence does not support an evaluation in 
excess of 10 percent for the veteran's right knee disability.  
Moreover, the Board has considered whether staged ratings are 
appropriate, but finds no distinct time periods where the 
veteran's symptoms warrant different ratings.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

IV.  Right Ankle Disability

The veteran is claiming entitlement to an increased rating 
for a right ankle disability.  Throughout the rating period 
on appeal, her right ankle has been evaluated as 10 percent 
disabling pursuant to DC 5271.  Under that code section, a 10 
percent rating is warranted where the evidence reveals 
moderate limitation of motion.  In order to be entitled to 
the next-higher 20 percent evaluation, the evidence must show 
severe limitation of motion.  

In the present case, VA examination in January 2003 revealed 
right ankle plantar flexion to 10 degrees without pain, and 
to 20 degrees with pain.  The veteran had dorsiflexion to 10 
degrees without pain and 20 degrees with pain.  No other 
evidence of record addresses right ankle limitation of 
motion.  As a point of reference, 38 C.F.R. § 4.71a, Plate II 
indicates that normal plantar flexion is to 45 degrees and 
normal dorsiflexion is to 20 degrees.  

Based on the above, the Board finds that the veteran's 
disability picture does not most nearly approximate the next-
higher 20 percent rating for severe limitation of motion.  In 
this regard, the Board acknowledges her complaints of right 
ankle pain.  However, such pain has not been objectively 
shown to cause additional functional limitation of motion to 
render her right ankle symptoms commensurate with the next-
higher rating   

The Board has also considered whether any alternate 
diagnostic codes may afford the veteran a compensable 
evaluation for his service-connected right ankle disability.  
However, no other relevant code sections have been 
identified.  For example, as the evidence fails to indicate 
ankylosis, DC 5270 is not for application.  No other 
diagnostic codes apply.

In conclusion, the competent evidence does not support a 
compensable evaluation for the veteran's right ankle 
disability.  Indeed, the Board has considered whether staged 
ratings are appropriate, but finds no distinct time periods 
where the veteran's symptoms warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

V.  Right Wrist Disability

The veteran is claiming entitlement to an increased rating 
for a right wrist disability.  It is noted that she is right-
hand dominant.  Throughout the rating period on appeal, her 
right wrist has been evaluated as 10 percent disabling 
pursuant to DC 5215.  DC 5215 provides a maximum benefit of 
10 percent.  Therefore, that code section cannot serve as a 
basis for an increased rating here.  

The Board has considered whether any alternate diagnostic 
codes serve as a basis for an increased rating here.  In this 
regard, DC 5214 affords a 30 percent rating for favorable 
ankylosis in 20 to 30 degrees of dorsiflexion.  Here, 
however, the competent evidence fails to show ankylosis of 
the right wrist.  

To the contrary, VA examination in January 2003 reveals 
palmar flexion to 70 degrees without pain, and to 80 degrees 
with pain, dorsiflexion to 60 degrees without pain, and to 70 
degrees with pain, ulnar deviation to 10 degrees without 
pain, and to 20 degrees with pain, and radial deviation to 10 
degrees without pain, and to 30 degrees with pain.  No other 
evidence reveals ankylosis of the right wrist.  

Because ankylosis has not been demonstrated, the evidence 
does not support a higher rating under DC 5214.  There are no 
other relevant diagnostic codes for consideration.

In sum, the competent evidence does not support a compensable 
evaluation for the veteran's right wrist disability.  Indeed, 
the Board has considered whether staged ratings are 
appropriate, but finds no distinct time periods where the 
veteran's symptoms warrant different ratings.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

VI.  Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the spine claims, the veteran is challenging 
the initial evaluation and effective date assigned following 
the grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled. Id. at 490-91.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

With respect to the remaining increased rating claims, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, letters sent to the veteran in December 2002 
and April 2004 informed her of what evidence was required to 
substantiate the claims and of her and VA's respective duties 
for obtaining evidence.  She was also asked to submit 
evidence and/or information in her possession to the RO.  

Again, the Board acknowledges Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 2008) and concedes that 
the notice letter discussed above
did not explicitly inform the veteran to submit evidence 
demonstrating the effect that her worsening disability has on 
her employment and daily life.  Such letter also did not 
explain how a disability rating is determined.  However, she 
is found to have actual knowledge as to both of these points.  

Indeed, communications from the veteran discuss the impact of 
her disabilities on her daily life.   For example, in a June 
2006 statement she indicated that she was unable to walk 
through a store and do any type of shopping.  Such statements 
are found to demonstrate an understanding of the need to 
provide evidence regarding the impact of her service-
connected disabilities on her everyday life.  

The veteran is also found to have actual knowledge with 
respect to how a disability rating is determined.  Indeed, 
she was sent a letter in May 2006 that provided the laws 
pertaining to disability evaluations and effective dates.  
Thus, the Dingess requirements are found to be satisfied with 
respect to all claims on appeal.  

Therefore, to the extent that notice in this case does not 
entirely conform with Vazques-Flores, this is not found to 
prejudice the veteran here.  Given her demonstrated 
understanding, the Board finds that it would not be 
beneficial to remand for a new notice letter.  Indeed, it 
appears further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Moreover, although the notice letters were not sent before 
the initial RO decision in this matter, the Board finds that 
the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence she 
needed to substantiate her claims for increased ratings as 
this is the premise of the claims.  It is therefore inherent 
in the claim that she had actual knowledge of the rating 
element of her claims.  In addition, she was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal by 
correspondence dated in May 2006.  

Any questions as to the appropriate effective date to be 
assigned are moot as the claims have been denied.  Moreover, 
to the extent that the instant decision grants an increased 
rating for the lumbar/thoracic spine, the rating percentage 
and effective date will be indicated in a subsequent rating 
decision, and will so notify the veteran.
No further notice is needed as to any disability rating or 
effective date matters in this case. 

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA treatment and examination.  Also 
of record are documents associated with a disability 
determination by the Social Security Administration (SSA).  

Moreover, the veteran's statements in support of his claim 
are of record.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial evaluation in excess of 30 percent for cervical 
spine injury residuals with disc disease is denied.

Prior to September 26, 2003, an initial evaluation in excess 
of 20 percent for lumbar and thoracic spine injury residuals 
is denied.

From September 26, 2003, an initial evaluation of 40 percent, 
but no more, for lumbar and thoracic spine injury residuals 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.

A rating in excess of 10 percent for a right knee disability 
is denied.

A rating in excess of 10 percent for a right ankle disability 
is denied.  

A rating in excess of 10 percent for a right wrist disability 
is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


